Filed 10/21/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2020 ND 211

Omar Toure,                                        Petitioner and Appellant
  v.
State of North Dakota,                             Respondent and Appellee

                               No. 20200040

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

AFFIRMED.

Per Curiam.

Steven Balaban, Bismarck, ND, for petitioner and appellant.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for respondent
and appellee; submitted on brief.
                               Toure v. State
                               No. 20200040

Per Curiam.

[¶1] Omar Toure appeals from a district court order denying his application
for post-conviction relief. Following a post-conviction hearing, the court found
Toure failed to demonstrate any prejudice from the alleged errors of his trial
counsel and therefore failed to satisfy the Strickland test for ineffective
assistance of counsel. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,
80 L.Ed.2d 674 (1984). The court did not clearly err in denying Toure’s
application for post-conviction relief. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers




                                       1